Citation Nr: 1033904	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-18 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for hematuria.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to an increased disability rating in excess of 40 
percent for service-connected low back disability.  

6.  Entitlement to an effective date earlier than April 28, 2000 
for an award of a 40 percent rating for the service-connected low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran served on active duty from April 1964 to July 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of May 2001 and August 2002 rating decisions of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of service connection for a testicular 
disability has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating that 
he wished to withdraw his appeal seeking service connection for 
diabetes mellitus.  

2.  In June 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating that 
he wished to withdraw his appeal seeking service connection for 
hypertension.  

3.  In June 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating that 
he wished to withdraw his appeal seeking service connection for 
hematuria.  

4.  In June 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran indicating that 
he wished to withdraw his appeal seeking service connection for 
hepatitis C.  

5.  Throughout the increased rating appeal, the Veteran's 
service-connected low back disability has been manifested by pain 
and limitation of motion, without evidence of pronounced 
intervertebral disc disease or ankylosis of the spine.  

6.  For the period from February 21, 2008, mild incomplete 
paralysis of each of the Veteran's lower extremities was 
demonstrated.  

7.  An informal claim for increased rating for low back 
disability was received by VA as of April 26, 2000, but not 
earlier.  

8.  Entitlement to an increased rating of 40 percent for service-
connected low back disability arose on April 26, 2000. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the service connection for diabetes mellitus.  38 
U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the service connection for hypertension.  38 U.S.C.A. 
§§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the service connection for hematuria.  38 U.S.C.A. §§ 
7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).

4.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the service connection for hepatitis C.  38 U.S.C.A. §§ 
7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).

5.  The criteria for a rating in excess of 40 percent for a low 
back disability have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5237 (2009).  

6.  The criteria for a separate rating of 10 percent for 
neuropathy of the right lower extremity were met from February 
21, 2008.  38 U.S.C.A. § 1155 (West2002); 38 C.F.R. § 4.124a, 
Code 8520 (2009).  

7.  The criteria for a separate rating of 10 percent for 
neuropathy of the left lower extremity were met from February 21, 
2008.  38 U.S.C.A. § 1155 (West2002); 38 C.F.R. § 4.124a, Code 
8520 (2009).  

8.  The criteria for an effective date of April 26, 2000 for the 
assignment of a 40 percent disability rating for service-
connected low back disability are met.  
38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 
3.401 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As the service connection claims are being dismissed, the further 
discussion of the VCAA as it pertains to these claims is not 
necessary.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the Veteran was advised of VA's duties to notify 
and assist in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  An April 2001 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that notice 
in this case was less than adequate.  A March 2006 letter 
informed the Veteran of disability rating and effective date 
criteria.  

The Veteran's pertinent treatment records, including records 
utilized by the Social Security Administration, have been 
secured.  The RO arranged for VA examinations in February 2001 
and February 2008.  These examinations, taken together, are found 
to be adequate for rating purposes because the examiners reviewed 
the Veteran's medical history and complaints, made clinical 
observations, and described findings regarding the severity of 
the service-connected low back disability.  As such, they are 
adequate to evaluate the disability caused by the Veteran's 
service-connected back disability.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  He has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims 

Service Connection for Diabetes Mellitus, 
Hypertension, Hematuria, and Hepatitis C

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.

At the personal hearing before the undersigned in June 2010 the 
Veteran stated that he wishes to withdraw his appeal as to the 
issues of service connection for diabetes mellitus, hypertension, 
hematuria, and hepatitis C that are before the Board.  Because he 
has withdrawn these issues, there are no allegations of error of 
fact or law for appellate consideration on these issues.  
Accordingly, the Board does not have jurisdiction to consider an 
appeal in these matters.  

Increased Rating for a Low Back Disability

Service connection for a low back disability, initially rated 10 
percent, was granted by rating decision of the RO in April 1968.  
The 10 percent rating remained in effect until the May 2001 
rating that awarded an increase to 40 percent, effective from 
April 28, 2000 (date entitlement to increase arose).  The award 
was made on the basis of 38 C.F.R. § 4.71a, Code 5295.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The old law must be 
applied; however, prior to the effective date of the new law.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective date 
of such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date of 
the Act or administrative issue).

The regulations for the evaluation of disabilities of the spine 
were amended, effective in September 2002 and again in September 
2003.  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of the 
veteran should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions and 
may only be applied as of the effective date.  VAOPGCPREC 3-2000.  

As noted, the 40 percent rating for low back disability was on 
the basis of lumbosacral strain.  Under the rating criteria 
previously in effect at the time of claim for increase in 2000, 
lumbosacral strain with characteristic pain on motion warrants a 
10 percent rating.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing position, 
warrants a 20 percent rating.  Severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5295.  The 40 percent 
rating is the highest schedular rating provided for lumbosacral 
strain.  

A 60 percent evaluation may be assigned on the basis of 
intervertebral disc disease, which requires pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, Code 
5293.  

In September 2002, the criteria for an evaluation of evaluation 
of intervertebral disc syndrome were amended such that the 
disease is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 60 
percent rating is warranted.  38 C.F.R. § 4.71a, 5243.  

The schedule for rating disabilities of the spine were again 
revised effective September 26, 2003.  The new regulations have 
been codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009).  The General Rating Formula for Diseases 
and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease unfavorable ankylosis of the 
entire spine will be rated as 100 percent.  Unfavorable ankylosis 
of the entire thoracolumbar spine shall be rated 50 percent.  For 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, with favorable ankylosis of the entire thoracolumbar spine a 
rating of 40 percent is warranted.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.  Id.  

Note 4 provides that each range of motion measurement should be 
rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  Id.  

In this case, a MRI study was performed by VA on April 26, 2000.  
That showed minimal retrolisthesis of L5 onto S1 that was 
associated with osteophyte disc complex, but there was no 
significant canal or neural foraminal narrowing and a sharp 
tapering of the distal thecal sac, which may be an anatomical 
variant or fatty displacement of the thecal sac that was believed 
to probably be of no clinical significance.  

An examination was conducted by VA in February 2001.  At that 
time, the Veteran stated that his low back pain had worsened over 
the years to become chronic, and that he had radiation from the 
back to the neck, shoulders, hips, knees and ankles, causing 
numbness in the toes of the feet and "much, much more."  His 
current complaints included pain, weakness, fatigue, lack of 
endurance, and stiffness involving the lumbar spine.  The symptoms 
occurred constantly on a daily basis and any physical activities, 
including sleeping, could aggravate the symptoms.  Standing, 
walking, or sitting for more than 15 minutes aggravated the pain.  
The pain was alleviated somewhat by changing positions.  He did 
not take pain medication, but had been prescribed narcotic 
medication in the past.  He used a cane for ambulation, but did 
not use a back brace.  Examination showed mild loss of lumbar 
lordosis.  There was evidence of painful motion, muscle spasm, and 
tenderness to palpation of the midline and paraspinal areas.  
Straight leg raising tests were negative, bilaterally.  Range of 
motion of the lumbar spine was forward flexion to 60 degrees, with 
pain at 60 degrees; backward extension to 15 degrees, with pain at 
10 degrees; lateral bending to 15 degrees, bilaterally, with pain 
at 15 degrees, bilaterally; and rotation to 25 degrees, 
bilaterally, with pain at 25 degrees, bilaterally.  There was no 
further fatigue, weakness, incoordination or lack of endurance.  
On neurologic examination, sensory examination was normal.  Motor 
strength was 5-/5 in both lower extremities due to pain.  Deep 
tendon reflexes were 2+ and equal, bilaterally, in the lower 
extremities.  The diagnosis was low back arthralgia, with 
spondylosis, limitation of motion and pain.  

An examination was conducted by VA in April 2002.  At that time, 
the Veteran stated that he had been suffering with chronic low 
back pain from his service-connected disability for over two to 
six years.  He reported having pain in the area of the low back as 
well as in the hips, testicles, sciatica, and numbness in the feet 
and balls of the feet.  The pain was on a daily basis.  His 
symptoms occurred constantly, with episodes of flare-ups that were 
"distressing and horrible."  Resting provided some relief, but 
medications, including amitriptyline and ibuprofen, gave a poor 
response.  On examination, gait was normal.  Examination of the 
lumbar spine revealed painful motion on forward flexion and 
extension, with paracervical tenderness and mild spasm, but no 
weakness.  Straight leg raising test was positive over the left 
lower extremity at 70 degrees elevation.  Flexion was from 0 to 85 
degrees.  Extension was from 0 to 30 degrees.  Right and left 
lateral flexion was from 0 to 35 degrees and right and left 
rotation was from 0 to 30 degrees.  Range of motion of the spine 
was additionally affected by pain on flexion of 70 degrees, 
extension of 20 degrees, right and left lateral flexion of 30 
degrees and right and left rotation of 25 degrees.  There was, 
however, no fatigue, lack of endurance or incoordination present.  
On neurologic examination, there was good muscle tone, with good 
active motion.  There was no atrophy or fasciculation.  Strength 
was 5/5 throughout.  Sensation was grossly intact and equal, 
bilaterally.  Patella and Achilles' reflexes were normal, 
bilaterally.  X-ray studies showed spondylosis and degenerative 
disc disease, L5-S1.  The pertinent diagnosis was low back 
arthralgia.  

An examination was conducted by VA on February 21, 2008.  At that 
time, the Veteran's history of back injury in service was 
reviewed.  He stated that his complaints of low back pain had 
become progressively worse over the past five years.  This was 
described as sharp, burning, excruciating and constant, with an 
intensity of 2/10.  There was also stiffness and pain radiating to 
both legs.  He stated that the pain radiated to the testicles, 
mainly on the left side.  He presently used codeine twice a day 
for pain and had occasional constipation and dizziness.  He used a 
TENS unit and described flare-ups every day, up to 20 times every 
time he stood up.  The flare-ups were sharp and lasted up to 20 
minutes.  For relief, the Veteran took medication and sat or lay 
down until the pain subsided.  There were no other symptoms.  The 
pain was also triggered by standing or walking for more than 20 
minutes.  He denied any bowel or bladder complaints.  He did 
complain of erectile dysfunction.  He used a cane 100 percent of 
the time, but denied using a brace.  He stated that he could walk 
up to 15 to 20 minutes.  He stated that he fell twice a year due 
to his back pain.  No surgeries were performed, but he had had two 
epidural shots over the past 10 years.  During episodes of flare-
ups he occasionally needed his wife to help him get dressed, 
particularly with his shoes and socks.  He used a shower chair to 
avoid falling and was not able to drive more than half an hour at 
a time.  

On examination in February 2008, there was minimal thoracolumbar 
scoliosis, with convexity to the right.  There was only a slightly 
increased lumbar lordosis.  There was tenderness on palpation of 
the lumbar paravertebral muscles.  Straight leg raising was 
positive, mainly on the right side, at 30 degrees, and at 45 
degrees on the left side.  Patellar reflexes were symmetrical.  
There was decreased vibratory perception on the right leg.  Muscle 
strength was good, symmetrical, 4/5 bilateral and reflexes were 
2+, bilaterally.  Forward flexion was from 0 to 60 degrees, with 
pain beginning at 20 degrees and an additional loss of motion of 
10 degrees after three repetitions.  Backward extension was from 0 
to 20 degrees, with pain beginning at 10 degrees and no additional 
loss of motion after repetitions.  Right and left lateral flexion 
was from 0 to 30 degrees, with pain beginning at 20 degrees after 
repetition due to pain.  Right rotation was from 0 to 20 degrees, 
with pain beginning at 15 degrees and no additional loss of motion 
after repetition and left rotation was from 0 to 30 degrees with 
pain beginning at 20 degrees and no additional loss of motion 
after repetition.  An MRI performed in February 2008 showed 
spondylosis, disc disease and posterior elements hypertrophy with 
prominent at L5-S1 resulting in canal and foraminal narrowing.  
The diagnoses were degenerative disc disease of the lumbosacral 
spine and spinal stenosis of the lumbar spine.  

An August 2009 statement was received from the Veteran's private 
chiropractor who stated that he had been providing regular 
treatment to the Veteran over a period of time.  It was indicated 
that over this time, the Veteran's condition had deteriorated and 
that the Veteran now had nerve damage, with loss of motor function 
and loss of propioception on both feet.  He recommended that 
electrodiagnostic testing be performed to evaluate nerve function.  

At the Board personal hearing before the undersigned in June 2010, 
the Veteran described the symptoms of his back pain, including 
radiation of the pain into the legs, with loss of sensation.  He 
stated that, at times, he felt as if he were walking on stumps due 
to lack of feeling in his feet.  

As noted, the Board must consider all of the criteria that have 
been in effect during the pendency of this appeal to determine 
whether one set of rating criteria is more favorable in rating the 
Veteran's back service-connected low back disability.  As he is 
currently in receipt of a 40 percent evaluation, a higher rating 
may only be assigned under the schedular criteria in effect prior 
to September 2002 by using the provisions of intervertebral disc 
syndrome (Code 5293).  As noted, for a 60 percent rating under 
Code 5293 there must be pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate to 
the site of the diseased disc) and little intermittent relief must 
be demonstrated.  

In this case, review of the record shows no evidence of 
intervertebral disc disease at any time.  Although muscle spasm 
has been demonstrated, this was one of the criteria utilized in 
the 40 percent evaluation for lumbosacral strain.  For the period 
prior to the February 2008 VA examination, the Board finds that 
there is no evidence of significant sciatic neuropathy such as an 
absent ankle jerk that would warrant the assignment of a 60 
percent rating for intervertebral disc disease.  As such, a rating 
in excess of 40 percent under the "old" criteria for evaluation 
of low back disabilities, Code 5293, is not warranted.  

For a rating in excess of 40 percent under the "new" rating 
criteria for low back disabilities, the evidence must show 
ankylosis of the spine at any time during the increased rating 
period on appeal.  None of the examination reports demonstrate 
ankylosis, and the Veteran does not contend or testify that he has 
ankylosis of the spine.  As such, a rating in excess of 40 percent 
based on spinal disability under the new spine rating criteria is 
not warranted at any time during the increased rating period since 
the effective date of the new criteria.  

The new rating criteria does provide that a separate rating may be 
assigned for neurologic abnormalities that are objectively shown 
to be associated with the service-connected spine disability.  In 
this case, the Board finds that sufficient neurologic 
symptomatology for a separate rating may be assigned for 
neurologic symptoms of each of the lower extremities found during 
the February 21, 2008 VA examination, but not sooner.  

Neurologic symptoms that would warrant a separate compensable 
rating are not shown at any time prior to the February 21, 2008 VA 
examination.  In this regard, it is noted that on examination by 
VA in February 2001, sensory examination was normal, motor 
function was near normal, and deep tendon reflexes were 2+ and 
equal.  On examination in April 2002, muscle tone was good, 
sensory examination was grossly intact and reflexes were normal, 
bilaterally.  The examination on February 21, 2008 was significant 
for objective findings of decreased vibratory perception in the 
right leg.  Although reflexes continued to be noted as 2+ and 
equal, motor strength was objectively decreased to 4/5 in each 
lower extremity.  

Under these circumstances, the Board finds that, for the period 
from February 21, 2008, this evidence is sufficient to meet the 
criteria for mild incomplete paralysis of the sciatic nerve of 
each lower extremity.  38 C.F.R. § 4.124a, Code 8520.  For a 20 
percent rating under this criteria, moderate incomplete paralysis 
would have to be demonstrated.  Id.  Moderate incomplete paralysis 
has not been demonstrated at any time, particularly in the left 
lower extremity, where only decreased motor strength was the only 
objective symptom.  Giving the Veteran the benefit of the doubt, a 
10 percent rating for each lower extremity, for the rating period 
from February 21, 2008, is granted.  

Earlier Effective Date Claim

VA regulations provide that the effective date for increases shall 
be the "date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under this rule, an effective date for an 
increased rating may be assigned later than the date of receipt of 
the claim - if the evidence shows that the increase in disability 
actually occurred after the claim was filed - but never earlier 
than the date of receipt of the claim.

The law provides an exception to this general rule: The effective 
date of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2).  The regulations 
provide that the effective date shall be the earliest date as of 
which it is factually ascertainable that an increase in disability 
had occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o)(2).  

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next of friend of a claimant 
who is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2009).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2009).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for benefits if 
the report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a) (2009).  Once a formal claim 
for compensation has been allowed, receipt of a report of 
examination or hospitalization by uniformed services will be 
accepted as an informal claim for increased benefits.  38 C.F.R. § 
3.157(a), (b) (2009).  When the following reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, the date of outpatient 
or hospital examination or the date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of claim and the date of a uniformed service examination 
which is the basis for granting severance pay to a former member 
of the Armed Forces on the temporary disability retired list will 
be accepted as the date of receipt of claim.  38 C.F.R. § 
3.157(b)(1) (2009).  

The effective date of the award of a 40 percent rating for the 
Veteran's low back disability was set as April 28, 2000, on the 
basis that this was the date of a VA MRI evaluation that showed 
significant low back disability.  This report was considered as an 
informal claim, as it was followed by correspondence, received by 
VA from the Veteran's congressman in November 2000, which included 
a claim for increase.  Review of the record shows that this 
examination was actually performed on April 26, 2000, but 
transcribed on April 28, 2000, so that the effective date of the 
award based on this MRI report should be set at April 26, 2000, 
which is the date entitlement to a 40 percent arose.  

While the effective date of April 26, 2000 represents a slight 
grant of the benefit, the Veteran claims that the effective date 
should be set as early as 1993.  In support of this contention, VA 
outpatient treatment records, including a copy of an April 1993 
lumbosacral spine X-ray study that showed degenerative disc 
disease at L5-S1, with instability and displacement of L5 on S1.  
Review of the record shows that this X-ray study does not meet the 
necessary criteria to be used as a basis for an effective date of 
the grant to 40 percent.  In this regard, it is noted that the 
outpatient treatment records following that study, dated in May 
1993, were primarily concerned with treatment of non-service-
connected Bell 's palsy and pain in the face, neck and shoulders.  
Neither the April 1993 or May 1993 records nor correspondence 
received following those reports, adequately identified that the 
Veteran wished to submit a claim for increased evaluation for his 
low back disability.  

Additionally, prior to the November 2000 correspondence that 
represented the informal claim for increased rating for a low back 
disability, a July 1993 RO rating decision (regarding service 
connection for posttraumatic stress disorder) retained the 10 
percent rating for low back disability without comment by the 
Veteran.  


There is no correspondence from the Veteran or any representative 
on his behalf, from that rating decision until the November 2000 
congressional correspondence.  Under these circumstances, the 
effective date for the award of a 40 percent rating for a low back 
disability is April 26, 2000.  To this extent, the appeal is 
allowed.  


ORDER

The appeal seeking service connection for diabetes mellitus is 
dismissed.  

The appeal seeking service connection for hypertension is 
dismissed.  

The appeal seeking service connection for hematuria is dismissed.  

The appeal seeking service connection for hepatitis C is 
dismissed.  

A rating in excess of 40 percent for service-connected low back 
disability is denied.  

A separate 10 percent rating for neuropathy of the right lower 
extremity, from February 21, 2008, is granted.  

A separate 10 percent rating for neuropathy of the left lower 
extremity, from February 21, 2008, is granted.  

An effective date of April 26, 2000, for an award of a 40 percent 
rating for service-connected low back disability, is granted.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


